Opinion op the Court by
Chiep Justice Barker.
The statute regulating contests between public officers does not apply to contested elections under the prohibition law. Shindler, County Judge, v. Floyd, 118 Ky. 468, 81 S. W. 668, 26 Ky. Law Rep. 668; Erwin v. Benton, 84 S. W. 533, 27 Ky. Law Rep. 108. Therefore the appellants were not required to file the record in this court within 30 days after the judgment. The appellants had a right to supersede the judgment of the circuit court against them. Com*190monwealth v. Weisenburgh, 126 Ky. 8, 102 S. W. 846, 31 Ky. Law Rep. 449; Simpson v. Commonwealth, 104 S. W. 269, 31 Ky. Law Rep. 821. We think the appellants show sufficient reason for extending the time for filing the transcript:
For these reasons, the motion to dismiss the appeal and the motion to quash the writ of supersedeas are overruled, and the motion of appellants for time to file transcript is sustained.